MEMORANDUM OPINION

URBINA, District Judge.
Granting the Plaintiff’s Motion for Leave to Amend the Complaint; Denying Without Prejudice the Defendants’ Motion to Dismiss or, in the Alternative, for Summary Judgment
I. INTRODUCTION
This matter comes before the court on the defendants’ motion to dismiss or, in the alternative, for summary judgment and the plaintiffs cross-motion for leave to amend the complaint.1 For the reasons that follow, the court will grant the plaintiffs motion for leave to amend the complaint.
II. BACKGROUND
In this case, the plaintiff filed a complaint pro se on August 9, 2000. A counsel retained by the plaintiff filed an appearance on October 12, 2000. After numerous motions to extend time by both the defendants and the plaintiff, who indicated an intent to amend the complaint but then withdrew this intent, the defendants filed a motion to dismiss or, in the alternative, for summary judgment (instead of an answer) on April 2, 2001. On July 18, 2001, the plaintiff, no longer pro se, filed a response conceding that the plaintiffs *23common-law claims should be dismissed, and filed a cross-motion for leave to amend his complaint. On August 1, 2001, the defendants filed a reply and an opposition to the plaintiffs cross-motion, arguing that the court should not permit the filing of the amended complaint because the amended complaint would be futile.
II. ANALYSIS
A. Legal Standard for First Motion for Leave to Amend the Complaint
Under Federal Rule of Civil Procedure 15, a party may file a motion for leave to amend a complaint in conjunction with a proposed amendment or new pleading. See Fed.R.Civ.P. 15(a). In cases where responsive pleadings are permitted, parties can amend complaints “once as a matter of course” so long as the opposing party has not yet served a responsive pleading and the court has not ruled on a motion to dismiss. See id.; Government of Guam v. American President Lines, 28 F.3d 142, 150 (D.C.Cir. 1994). A motion to dismiss is generally not considered to be a “responsive pleading” under Rule 15(a). See id.
A court may deny a motion to amend a complaint as futile when the proposed complaint would not survive a motion to dismiss. See James Madison Ltd. v. Ludwig, 82 F.3d 1085, 1099 (D.C.Cir.1996) (internal citations omitted). When a court denies a motion to amend a complaint, the court must base its ruling on a valid ground and provide an explanation. See id. “An amendment is futile if it merely restates the same facts as the original complaint in different terms, reasserts a claim on which the court previously ruled, fails to state a legal theory, or could not withstand a motion to dismiss.” 3 Moore’s Federal Practice § 15.15[3] (3d ed.2000).
B. Legal Standard for a Pro Se Litigant’s Motion to Amend a Complaint
The plaintiff in this case filed his original complaint pro se. As such, the court considers that “[p]ro se litigants are allowed more latitude than litigants represented by counsel to correct defects in service of process and pleadings.” Moore v. Agency for Int’l Dev., 994 F.2d 874, 876 (citing Haines v. Kerner, 404 U.S. 519, 520, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972)). But see Price v. Phoenix Home Life Ins. Co., 44 F.Supp.2d 28, 33 (D.D.C.) (Urbina, J.) (“amending the complaint would be futile because the plaintiffs proposed amendments would not correct the deficiency in the original complaint (lack of subject matter jurisdiction)”). While district courts need not provide detailed guidance to pro se litigants, the courts should provide minimal notice of the consequences of not complying with procedural rules. See Moore 994 F.2d at 876. While pro se plaintiffs may receive some assistance from district courts, they must still follow the Federal Rules of Civil Procedure. See id.
C. The Court Grants the Plaintiffs Motion for Leave to File an Amended Complaint
The defendant argues that the court should deny the plaintiffs cross-motion on the ground that the amended complaint would be futile. Because the plaintiffs original complaint was filed pro se, and the plaintiff now has counsel, the amended complaint would be the plaintiffs first complaint submitted by counsel rather than by a pro se plaintiff. In light of this fact, the court gives the plaintiff extra latitude and determines that the futility argument lacks fairness.
Setting aside the futility argument, the plaintiff can amend his complaint this first time “as a matter of course.” See Fed. R.Civ.P. 15(a). This rule applies here because the plaintiffs motion represents his first request to amend the complaint, the court has not ruled on the defendants’ motion to dismiss or, in the alternative, for summary judgment, and the defendants have not served a responsive pleading. Accordingly, the court grants the plaintiffs cross-motion for leave to amend his complaint.
IV. CONCLUSION
For all these reasons, the court denies without prejudice the defendants’ motion to dismiss or, in the alternative, for summary judgment and grants the plaintiffs cross-*24motion for leave to amend the complaint. An order directing the parties in a manner consistent with this Memorandum Opinion is separately and contemporaneously issued this 19th day of November, 2001.

. The plaintiff styles his proposed new complaint as a second amended complaint. See Second Am.Compl. However, as the plaintiff never filed a first amended complaint, this is the plaintiffs first attempt to amend the complaint. See Docket; Defs.’ Reply n. 2.